Exhibit 10.1
INDEMNIFICATION AGREEMENT
     This Indemnification Agreement (this “Agreement”) is made as of
____________, 2010, by and between FreightCar America, Inc., a Delaware
corporation (the “Company”), and _____________________, a director of the
Company (“Indemnitee”), in connection with Indemnitee’s service as a director of
the Company and based upon the following factual background:
     A. The Company recognizes that competent and experienced persons are
increasingly reluctant to serve as directors of corporations unless they are
protected by comprehensive liability insurance or indemnification, or both, due
to increased exposure to litigation costs and risks resulting from their service
to such corporations, and due to the fact that the exposure frequently bears no
reasonable relationship to the compensation of such directors.
     B. The Company and the Indemnitee recognize that plaintiffs often seek
damages in such large amounts and the costs of litigation may be so substantial
(whether or not the case is meritorious), that the defense and/or settlement of
such litigation is often beyond the personal resources of directors.
     C. The Company believes that it is unfair for its directors to assume the
risk of substantial judgments and other expenses which may occur in cases in
which the director received no personal profit and in cases where such person
acted in good faith.
     D. Section 145 of the General Corporation Law of the State of Delaware (the
“DGCL”), under which the Company is organized, and the By-Laws of the Company
(the “By-Laws”) empower the Company to indemnify its directors and officers by
agreement and to indemnify persons who serve, at the request of the Company, as
the directors and officers of other corporations or enterprises, and expressly
provides that the indemnification provided by the DGCL and the By-Laws are not
exclusive.
     E. The Board of Directors of the Company (the “Board”) has determined that
contractual indemnification as set forth herein is not only reasonable and
prudent but necessary to promote the best interests of the Company and its
stockholders.
     F. The Company desires and has requested the Indemnitee to serve or
continue to serve as a director of the Company.
     G. This Agreement is a supplement to and in furtherance of the Certificate
of Incorporation of the Company, the By-Laws and any resolutions adopted
pursuant thereto, and shall not be deemed a substitute therefore, nor to
diminish or abrogate any rights of the Indemnitee thereunder.
     H. The Indemnitee is only willing to serve, or to continue to serve, as a
director of the Company if the Indemnitee is furnished the indemnity provided
for herein by the Company.
     NOW, THEREFORE, based upon this factual background, for valuable
consideration including Indemnitee’s past and prospective service as a director
of the Company, and in order

 



--------------------------------------------------------------------------------



 



to induce Indemnitee to continue to serve as a director of the Company and in
consideration of Indemnitee’s so serving, the Company and Indemnitee do hereby
covenant and agree as follows:
     Section 1. Services to the Company. Indemnitee agrees to serve as a
director of the Company and may serve as a director, officer, employee, agent or
fiduciary of another corporation or Enterprise (as defined below). Indemnitee
may at any time and for any reason resign from such position(s) (subject to any
other contractual obligation or any obligation imposed by operation of law), in
which event the Company shall have no obligation under this Agreement to
continue Indemnitee in such position. This Agreement shall not be deemed an
employment contract between the Company (or any of its subsidiaries or any
Enterprise). The foregoing notwithstanding, this Agreement shall continue in
force after Indemnitee has ceased to serve as a director of the Company.
     Section 2. Definitions. As used in this Agreement:
          (a) A “Change in Control” shall be deemed to occur upon the earliest
to occur after the date of this Agreement of any of the following events:
               (i) Acquisition of Stock by Third Party. Any Person (as defined
below) is or becomes the Beneficial Owner (as defined below), directly or
indirectly, of securities of the Company representing twenty percent (20%) or
more of the combined voting power of the Company’s then outstanding securities;
               (ii) Change in Board of Directors. During any period of two
(2) consecutive years (excluding any period prior to the execution of this
Agreement), individuals who at the beginning of such period constitute the
Board, and any new director (other than (i) a director designated by a person
who has entered into an agreement with the Company to effect a transaction
described in Sections 2(a)(i), 2(a)(iii) or 2(a)(iv), (ii) a director whose
initial assumption of office occurs as a result of or in connection with an
actual or threatened solicitation with respect to the election or removal of
directors, or other actual or threatened solicitation of proxies or consents by
or on behalf of a person or entity other than the Board, or any settlement of
any such actual or threatened solicitation, or (iii) a director who shall have
been nominated for election to the Board by a stockholder pursuant to any direct
nomination or proxy access procedure) whose election by the Board or nomination
for election by the Company’s shareholders was approved by a vote of at least
two-thirds of the directors then still in office who either were directors at
the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute a least a majority of
the members of the Board;
               (iii) Company Transactions. The effective date of a merger or
consolidation of the Company with any other entity, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior to such merger or consolidation continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) more than sixty percent (60%) of the
combined voting power of the voting securities of the surviving entity
outstanding

 



--------------------------------------------------------------------------------



 



immediately after such merger or consolidation and with the power to elect at
least a majority of the board of directors or other governing body of such
surviving entity;
               (iv) Liquidation. The approval by the shareholders of the Company
of a complete liquidation of the Company or an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets;
and
               (v) Other Events. There occurs any other event of a nature that
would be required to be reported in response to Item 6(e) of Schedule 14A of
Regulation 14A (or a response to any similar item on any similar schedule or
form) promulgated under the Exchange Act (as defined below), regardless of
whether the Company is then subject to such reporting requirement.
     For purposes of this Section 2(a), the following terms shall have the
following meanings:
                    (A) “Exchange Act” shall mean the Securities Exchange Act of
1934, as amended.
                    (B) “Person” shall have the meaning as set forth in Sections
13(d) and 14(d) of the Exchange Act; provided, however, that Person shall
exclude (i) the Company, (ii) any trustee or other fiduciary holding securities
under an employee benefit plan of the Company, and (iii) any corporation owned,
directly or indirectly, by the shareholders of the Company in substantially the
same proportions as their ownership of stock of the Company.
                    (C) “Beneficial Owner” shall have the meaning given to such
term in Rule 13d-3 under the Exchange Act; provided, however, that Beneficial
Owner shall exclude any Person otherwise becoming a Beneficial Owner by reason
of the shareholders of the Company approving a merger of the Company with
another entity.
          (b) “Corporate Status” describes the status of a person who is or was
a director or officer of the Company or is or was serving at the request or
designation of the Company as a director, officer , employee or agent of any
other corporation, limited liability company, partnership or joint venture,
trust, employee benefit plan or other enterprise.
          (c) “Disinterested Director” means a director of the Company who is
not and was not a party to the Proceeding in respect of which indemnification is
sought by Indemnitee.
          (d) “Enterprise” shall mean the Company and any other corporation,
limited liability company, partnership, joint venture, trust, employee benefit
plan or other enterprise of which Indemnitee is or was serving at the request or
designation of the Company as a director, officer, employee, agent or fiduciary.
          (e) “Expenses” shall include all reasonable attorneys’ fees,
retainers, court costs, transcript costs, fees of experts, witness fees, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees, and all other

 



--------------------------------------------------------------------------------



 



disbursements or expenses of the types customarily incurred in connection with
prosecuting, defending, preparing to prosecute or defend, investigating, being
or preparing to be a witness in, or otherwise participating in, a Proceeding.
Expenses also shall include Expenses incurred in connection with any appeal
resulting from any Proceeding, including, without limitation, the premium,
security for, and other costs relating to any cost bond, supersedeas bond, or
other appeal bond or its equivalent. Expenses, however, shall not include
amounts paid in settlement by Indemnitee or the amount of judgments or fines
against Indemnitee.
          (f) “Independent Counsel” means a law firm, or a member of a law firm,
that is experienced in matters of corporation law and that neither presently is,
nor in the past five years has been, retained to represent any of the following:
(i) the Company or Indemnitee in any matter material to either such party (other
than with respect to matters concerning Indemnitee under this Agreement, or of
other indemnitees under similar indemnification agreements), or (ii) any other
party to the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement. The Company agrees to pay the reasonable fees and expenses of the
Independent Counsel referred to above and to fully indemnify such counsel
against any and all Expenses, claims, liabilities and damages arising out of or
relating to this Agreement or its engagement pursuant hereto.
          (g) “Proceeding” shall include any threatened, pending or completed
action, suit, arbitration, alternate dispute resolution mechanism,
investigation, inquiry, administrative hearing or any other actual, threatened
or completed proceeding, whether brought by or in the right of the Company or
otherwise and whether of a civil, criminal, administrative or investigative
nature, in which Indemnitee was, is or will be involved as a party or otherwise
by reason of the fact that Indemnitee is or was a director or officer of the
Company, by reason of any action taken by him or of any inaction on his part
while acting as director or officer of the Company, or by reason of the fact
that he is or was serving at the request or designation of the Company as a
director, officer, employee or agent of another corporation, limited liability
company, partnership, joint venture, trust or other enterprise, in each case
whether or not serving in any such capacity at the time any liability or expense
is incurred for which indemnification, reimbursement, or advancement of expenses
can be provided under this Agreement; except one initiated by Indemnitee to
enforce his rights under this Agreement.
          (h) Reference to “other enterprise” shall include, without limitation,
employee benefit plans; references to “fines” shall include any excise tax
assessed with respect to any employee benefit plan; references to “serving at
the request of the Company” shall include, without limitation, any service as a
director, officer, employee, partner, trustee, agent or fiduciary of the Company
which imposes duties on, or involves services by, such director, officer,
employee, partner, trustee, agent or fiduciary with respect to an employee
benefit plan, its participants or beneficiaries; and a person who acted in good
faith and in a manner he reasonably believed to be in the best interests of the
participants and beneficiaries of an employee benefit plan shall be deemed not
to have acted in “bad faith” as referred to in this Agreement.

 



--------------------------------------------------------------------------------



 



     Section 3. Indemnification.
          (a) The Company shall indemnify Indemnitee and hold Indemnitee
harmless to the fullest extent authorized or permitted by the DGCL, as it may be
amended from time to time.
          (b) Separate and distinct from the indemnification provided by
Section 3(a), the Company shall indemnify Indemnitee and hold Indemnitee
harmless against any and all Expenses, judgments, penalties, fines and amounts
paid in settlement actually incurred by Indemnitee or on his behalf (net of any
related insurance proceeds or other indemnification payments received by
Indemnitee or paid on Indemnitee’s behalf as described in Section 7(a)) in
connection with any present or future threatened, pending or completed
Proceeding, regardless of whether such Proceeding is by or in the right of the
Company, based upon, arising from, relating to, or by reason of Indemnitee’s
Corporate Status; provided, that no indemnification pursuant to this Section
3(b) may be made to Indemnitee or on Indemnitee’s behalf if a final judgment or
other final adjudication adverse to Indemnitee establishes (i) that his acts
were committed in bad faith or were the result of active and deliberate
dishonesty and were material to the cause of action so adjudicated, or (ii) that
Indemnitee personally gained in fact a financial profit or other advantage to
which he was not legally entitled; and provided further that notwithstanding the
foregoing qualifier, with respect to any criminal Proceeding, indemnification
pursuant to this Section 3(b) shall be made to Indemnitee or on his behalf if
Indemnitee had no reasonable cause to believe the Indemnitee’s conduct was
unlawful.
     Section 4. Indemnification for Expenses of a Party Who is Wholly or Partly
Successful. Notwithstanding any other provisions of this Agreement, to the
fullest extent permitted by applicable law and to the extent that Indemnitee is
a party to (or a participant in) and is successful, on the merits or otherwise,
in any Proceeding or in defense of any claim, issue or matter therein, in whole
or in part, the Company shall indemnify Indemnitee against all Expenses actually
and reasonably incurred by him in connection therewith. If Indemnitee is not
wholly successful in such Proceeding but is successful, on the merits or
otherwise, as to one or more but less than all claims, issues or matters in such
Proceeding, the Company shall indemnify Indemnitee against all Expenses actually
paid or incurred by him or on his behalf in connection with each successfully
resolved claim, issue or matter. If Indemnitee is not wholly successful in such
Proceeding, the Company also shall indemnify Indemnitee against all Expenses
reasonably incurred in connection with a claim, issue or matter related to any
claim, issue, or matter on which Indemnitee was not successful. For purposes of
this Section and without limitation, the termination of any claim, issue or
matter in such a Proceeding by dismissal, with or without prejudice, shall be
deemed to be a successful result as to such claim, issue or matter.
     Section 5. Indemnification For Expenses of a Witness. Notwithstanding any
other provision of this Agreement, to the fullest extent permitted by applicable
law and to the extent that Indemnitee is, by reason of his Corporate Status, a
witness, or receives a subpoena, in any Proceeding to which Indemnitee is not a
party, he shall be indemnified against all Expenses actually paid or incurred by
him or on his behalf in connection therewith and in the manner set forth in this
Agreement.

 



--------------------------------------------------------------------------------



 



     Section 6. Additional Indemnification.
          (a) Notwithstanding any limitation in Sections 3 or 4, the Company
shall indemnify Indemnitee to the fullest extent permitted by applicable law if
Indemnitee is a party to or threatened to be made a party to any Proceeding
(including a Proceeding by or in the right of the Company to procure a judgment
in its favor) against all Expenses, judgments, penalties, fines and amounts paid
in settlement actually and reasonably incurred by Indemnitee in connection with
the Proceeding, including, without limitation, all liabilities arising out of
the negligence or active or passive wrongdoing of Indemnitee.
          (b) For purposes of this Agreement, the meaning of the phrase “to the
fullest extent permitted by applicable law” shall include the following:
               (i) to the fullest extent permitted by the provision of the DGCL
that authorizes or contemplates additional indemnification by agreement, or the
corresponding provision of any amendment to or replacement of the DGCL; and
               (ii) to the fullest extent authorized or permitted by any
amendments to or replacements of the DGCL adopted after the date of this
Agreement that increase the extent to which a corporation may indemnify its
officers and directors.
     Section 7. Exclusions. Notwithstanding any provision in this Agreement, the
Company shall not be obligated under this Agreement to make any indemnity in
connection with any claim made against Indemnitee:
          (a) for which payment has actually been made to or for the account of
Indemnitee under any insurance policy, other indemnity provision, contract or
agreement, except with respect to any excess beyond the amount paid to
Indemnitee under any insurance policy, other indemnity provision, contract or
agreement;
          (b) for an accounting of profits made from the purchase and sale (or
sale and purchase) by Indemnitee of securities of the Company within the meaning
of Section 16(b) of the Securities Exchange Act of 1934, as amended, or similar
provisions of state statutory law or common law;
          (c) in connection with any Proceeding (or any part of any Proceeding)
initiated by Indemnitee, including any Proceeding (or any part of any
Proceeding) initiated by Indemnitee against the Company or its directors,
officers, employees or other indemnitees, unless (i) the Board of Directors of
the Company authorized the Proceeding (or any part of any Proceeding) prior to
its initiation, (ii) the Company provides the indemnification, in its sole
discretion, pursuant to the powers vested in the Company under applicable law,
or (iii) such Proceeding has been initiated by Indemnitee pursuant to the
provisions of Section 12 hereof; or
          (d) in the event that the Company is subject to the Sarbanes-Oxley Act
of 2002 (“SOX”) and the Company is advised, in a written opinion of its regular
outside legal counsel, that the Company’s performance of any provision of this
Agreement would violate SOX, then the parties agree to revise and replace such
provision in a manner that will result in a

 



--------------------------------------------------------------------------------



 



new provision that does not violate SOX and the legal effect of which comes as
close as possible to what the parties had intended to achieve with the original
provision.
     Section 8. Advances of Expenses. Notwithstanding any provision of this
Agreement to the contrary, the Company shall advance, to the extent not
prohibited by law, the Expenses incurred by Indemnitee in connection with any
Proceeding, and such advancement shall be made within twenty (20) days after the
receipt by the Company of a statement or statements requesting such advances
from time to time, whether prior to or after final disposition of any
Proceeding. Advances shall be unsecured and interest free. Advances shall be
made without regard to Indemnitee’s ability to repay the amounts advanced and
without regard to Indemnitee’s ultimate entitlement to indemnification under the
other provisions of this Agreement. Advances shall include any and all
reasonable Expenses incurred pursuing an action to enforce this right of
advancement, including Expenses incurred preparing and forwarding statements to
the Company to support the advances claimed. The Indemnitee shall qualify for
advances upon the execution and delivery to the Company of this Agreement, which
shall constitute an undertaking providing that Indemnitee undertakes to repay
the advance to the extent that it is ultimately determined that Indemnitee is
not entitled to be indemnified by the Company. This Section 8 shall not apply to
any claim made by Indemnitee for which indemnity is excluded pursuant to
Section 7.
     Section 9. Procedure for Notification and Defense of Claim.
          (a) To obtain indemnification under this Agreement, Indemnitee shall
submit to the Company a written request, including therein or therewith such
documentation and information as is reasonably available to Indemnitee and is
reasonably necessary to determine whether and to what extent Indemnitee is
entitled to indemnification (following the final disposition of such
Proceeding). The omission to notify the Company will not relieve the Company
from any liability which it may have to Indemnitee otherwise than under this
Agreement. The Secretary of the Company shall, promptly upon receipt of such a
request for indemnification, advise the Board in writing that Indemnitee has
requested indemnification.
          (b) The Company will be entitled to participate in the Proceeding at
its own expense, and except as otherwise provided below, to the extent the
Company so wishes, it may assume the defense thereof with counsel reasonably
satisfactory to Indemnitee. After notice from the Company to Indemnitee of its
election to assume the defense of any Proceeding, the Company shall not be
liable to Indemnitee under this Agreement or otherwise for any Expenses
subsequently incurred by Indemnitee in connection with the defense of such
Proceeding other than reasonable costs of investigation or as otherwise provided
below. Indemnitee shall have the right to employ legal counsel in such
Proceeding, but all Expenses related thereto incurred after notice from the
Company of its assumption of the defense shall be at Indemnitee’s expense
unless: (i) the employment of legal counsel by Indemnitee has been authorized by
the Company, (ii) Indemnitee’s counsel delivers a written notice to the Company
stating that such counsel has reasonably determined that there may be a conflict
of interest between Indemnitee and the Company in the defense of the Proceeding,
(iii) after a Change in Control, the employment of counsel by Indemnitee has
been approved by the Independent Counsel, or (iv) the Company shall not in fact
have employed counsel to assume the defense of such Proceeding, in each of which
cases all Expenses of the Proceeding shall be borne by the Company.

 



--------------------------------------------------------------------------------



 



          (c) The Company shall not be liable to indemnify Indemnitee under this
Agreement or otherwise for any amounts paid in settlement of any Proceeding
effected without the Company’s written consent, such consent not to be
unreasonably withheld. The Company shall not settle any Proceeding in any manner
that would impose any penalty, fine or limitation on Indemnitee without
Indemnitee’s written consent. The Company shall not be liable to indemnify the
Indemnitee under this Agreement with regard to any judicial award if the Company
was not given a reasonable and timely opportunity, at its expense, to
participate in the defense of such action. The Company’s liability hereunder
shall not be excused if participation in the Proceeding by the Company was
barred by this Agreement.
     Section 10. Procedure Upon Application for Indemnification.
          (a) Upon written request by Indemnitee for indemnification pursuant to
the first sentence of Section 9(a), a determination, if required by applicable
law or this Agreement, with respect to Indemnitee’s entitlement thereto shall be
made in the specific case:
               (i) if a Change in Control shall have occurred, by the
Independent Counsel selected in accordance with Section 10(b) in a written
opinion to the Board, a copy of which shall be delivered to Indemnitee; or
               (ii) if a Change in Control shall not have occurred, in the
following manner:
                    (A) by the Board acting by a quorum of Disinterested
Directors upon a finding that Indemnitee is not barred from receiving such
indemnification pursuant to item (i) or (ii) of Section 3(b); or
                    (B) if such a quorum is not obtainable or, even if
obtainable, a quorum of Disinterested Directors so directs, (x) by the Board
upon the opinion in writing of Independent Counsel selected in accordance with
Section 10(b), a copy of which shall be delivered to Indemnitee, that
indemnification is proper in the circumstances because Indemnitee is not barred
from receiving such indemnification pursuant to item (i) or (ii) of
Section 3(b), or (y) by the shareholders of the Company upon a finding that
Indemnitee is not barred from receiving such indemnification pursuant to item
(i) or (ii) of Section 3(b).
     If it is so determined that Indemnitee is entitled to indemnification,
payment to Indemnitee shall be made within ten (10) days after such
determination. Indemnitee shall cooperate with the person, persons or entity
making such determination with respect to Indemnitee’s entitlement to
indemnification, including providing to such person, persons or entity upon
reasonable advance request any documentation or information that is not
privileged or otherwise protected from disclosure and that is reasonably
available to Indemnitee and reasonably necessary to such determination. Any
costs or expenses (including attorneys’ fees and disbursements) incurred by
Indemnitee in so cooperating with the person, persons or entity making such
determination shall be borne by the Company (irrespective of the determination
as to Indemnitee’s entitlement to indemnification) and the Company hereby
indemnifies and agrees to hold Indemnitee harmless therefrom.

 



--------------------------------------------------------------------------------



 



          (b) In the event the determination of entitlement to indemnification
is to be made by the Independent Counsel pursuant to Section 10(a) hereof, the
Independent Counsel shall be selected as provided in this Section 10(b). If a
Change in Control shall not have occurred, the Independent Counsel shall be
selected by the Board, and the Company shall give written notice to Indemnitee
advising him of the identity of the Independent Counsel so selected. If a Change
in Control shall have occurred, the Independent Counsel shall be selected by
Indemnitee (unless Indemnitee shall request that such selection be made by the
Board, in which event the preceding sentence shall apply), and Indemnitee shall
give written notice to the Company advising it of the identity of the
Independent Counsel so selected. In either event, Indemnitee or the Company, as
the case may be, may, within ten (10) days after such written notice of
selection shall have been given, deliver to the Company or to Indemnitee, as the
case may be, a written objection to such selection; provided, however, that such
objection may be asserted only on the ground that the Independent Counsel so
selected does not meet the requirements of “Independent Counsel” as defined in
Section 2, and the objection shall set forth with particularity the factual
basis of such assertion. Absent a proper and timely objection, the person so
selected shall act as Independent Counsel. If such written objection is so made
and substantiated, the Independent Counsel so selected may not serve as
Independent Counsel unless and until such objection is withdrawn or a court has
determined that such objection is without merit. If, within twenty (20) days
after the later of submission by Indemnitee of a written request for
indemnification pursuant to Section 10(a) hereof and the final disposition of
the Proceeding, no Independent Counsel shall have been selected and not objected
to, either the Company or Indemnitee may petition a court of competent
jurisdiction for resolution of any objection that shall have been made by the
Company or Indemnitee to the other’s selection of Independent Counsel or for the
appointment as Independent Counsel of a person selected by the Court or by such
other person as the Court shall designate, and the person with respect to whom
all objections are so resolved or the person so appointed shall act as
Independent Counsel under Section 10(a) hereof. Upon the due commencement of any
judicial proceeding or arbitration pursuant to Section 12(a), the Independent
Counsel shall be discharged and relieved of any further responsibility in such
capacity (subject to the applicable standards of professional conduct then
prevailing). The Company shall pay all reasonable fees and expenses incident to
the procedures of this Section 10(b), regardless of the manner in which such
Independent Counsel was selected.
     Section 11. Presumptions and Effect of Certain Proceedings.
          (a) In making a determination with respect to entitlement to
indemnification hereunder, the person or entity making such determination shall
presume that Indemnitee is entitled to indemnification under this Agreement if
Indemnitee has submitted a request for indemnification in accordance with
Section 9(a), and the Company shall have the burden of proof and burden of
persuasion by clear and convincing evidence to overcome that presumption in
connection with the making by any person, persons or entity of any determination
contrary to that presumption. Neither the failure of the Company (including by
its directors or Independent Counsel) to have made a determination prior to the
commencement of any action pursuant to this Agreement that indemnification is
proper in the circumstances because indemnification of Indemnitee is not barred
pursuant to the provisions of this Agreement or otherwise, nor an actual
determination by the Company (including by its directors or Independent Counsel)
that indemnification of Indemnitee is barred pursuant to the provisions of this
Agreement or otherwise, shall be a defense to such action or create a
presumption that Indemnitee is not

 



--------------------------------------------------------------------------------



 



entitled to indemnification. The termination of any Proceeding by judgment,
settlement, conviction or upon a plea of nolo contendere, or its equivalent,
shall not in itself create a presumption that Indemnitee’s acts were committed
in bad faith or were the result of active and deliberate dishonesty and were
material to the cause of action or that Indemnitee personally gained in fact a
financial profit or other advantage to which he was not legally entitled.
          (b) Subject to Section 12(e), if the person, persons or entity
empowered or selected under Section 11 to determine whether Indemnitee is
entitled to indemnification shall not have made a determination within sixty
(60) days (or thirty (30) days if the request was for an advance) after receipt
by the Company of the request therefor, the requisite determination of
entitlement to indemnification shall be deemed to have been made and Indemnitee
shall be entitled to such indemnification, absent (i) a misstatement by
Indemnitee of a material fact, or an omission of a material fact necessary to
make Indemnitee’s statement not materially misleading, in connection with the
request for indemnification, or (ii) a prohibition of such indemnification under
applicable law; provided, however, that such sixty (60)-day period may be
extended for a reasonable time, not to exceed an additional thirty (30) days, if
the person, persons or entity making the determination with respect to
entitlement to indemnification in good faith requires such additional time for
the obtaining or evaluating of documentation or information relating thereto;
and provided, further, that the foregoing provisions of this Section 11(b) shall
not apply (i) if the determination of entitlement to indemnification is to be
made by the shareholders pursuant to Section 10(a) and if (A) within fifteen
(15) days after receipt by the Company of the request for such determination the
Board of Directors has resolved to submit such determination to the shareholders
for their consideration at an annual meeting thereof to be held within
seventy-five (75) days after such receipt and such determination is made
thereat, or (B) a special meeting of shareholders is called within fifteen
(15) days after such receipt for the purpose of making such determination, such
meeting is held for such purpose within sixty (60) days after having been so
called and such determination is made thereat, or (ii) if the determination of
entitlement to indemnification is to be made by Independent Counsel pursuant to
Section 10(a).
          (c) Reliance as Safe Harbor. For purposes of any determination of
whether Indemnitee acted in bad faith, Indemnitee shall be deemed to have acted
in good faith if Indemnitee’s action is based on the records or books of account
of the Enterprise, including, without limitation, financial statements, or on
information supplied to Indemnitee by the officers of the Enterprise in the
course of their duties, or on the advice of legal counsel for the Enterprise or
on information or records given or reports made to the Enterprise by an
independent certified public accountant or by an appraiser or other expert
selected with the reasonable care by the Enterprise. The provisions of this
Section 11(c) shall not be deemed to be exclusive or to limit in any way the
other circumstances in which Indemnitee may be deemed to be entitled to
indemnification.
          (d) Actions of Others. The knowledge or actions, or failure to act, of
any director, officer, agent or employee of the Enterprise shall not be imputed
to Indemnitee for purposes of determining the right to indemnification under
this Agreement.
          (e) Presumption of Good Faith. Whether or not the foregoing provisions
of Sections 11(c) or (d) are satisfied, it shall in any event be presumed that
Indemnitee has at all

 



--------------------------------------------------------------------------------



 



times acted in good faith and in a manner he reasonably believed to be in or not
opposed to the best interests of the Company. Anyone seeking to overcome this
presumption shall have the burden of proof and the burden of persuasion by clear
and convincing evidence.
     Section 12. Remedies of Indemnitee.
          (a) Subject to Section 12(c), in the event that (i) a determination is
made pursuant to Section 10 that Indemnitee is not entitled to indemnification
under this Agreement, (ii) advancement of Expenses is not timely made pursuant
to Section 8, (iii) no determination of entitlement to indemnification shall
have been made pursuant to Section 10(a) within ninety (90) days (or thirty
(30) days if the request was for an advance) after receipt by the Company of the
request for indemnification, (iv) payment of indemnification is not made
pursuant to Section 4 or 5 or the last sentence of Section 10(a) within ten
(10) days after receipt by the Company of a written request therefor, or
(v) payment of indemnification pursuant to Section 3 or 6 is not made within ten
(10) days after a determination has been made that Indemnitee is entitled to
indemnification, Indemnitee shall be entitled to an adjudication by any court of
competent jurisdiction of his entitlement to such indemnification or advancement
of Expenses. Alternatively, Indemnitee, at his option, may seek an award in
arbitration to be conducted by a single arbitrator pursuant to the Commercial
Arbitration Rules of the American Arbitration Association. Indemnitee shall
commence such proceeding seeking an adjudication or an award in arbitration
within one (1) year following the date on which Indemnitee first has the right
to commence such proceeding pursuant to this Section 12(a). The Company shall
not oppose Indemnitee’s right to seek any such adjudication or award in
arbitration.
          (b) In the event that a determination shall have been made pursuant to
Section 10(a) that Indemnitee is not entitled to indemnification, any judicial
proceeding or arbitration commenced pursuant to this Section 12 shall be
conducted in all respects as a de novo trial, or arbitration, on the merits and
Indemnitee shall not be prejudiced by reason of that adverse determination. In
any judicial proceeding or arbitration commenced pursuant to this Section 12 the
Company shall have the burden of proving Indemnitee is not entitled to
indemnification or advancement of Expenses, as the case may be.
          (c) If a determination shall have been made pursuant to Section 10(a)
that Indemnitee is entitled to indemnification, the Company shall be bound by
such determination in any judicial proceeding or arbitration commenced pursuant
to this Section 12, absent (i) a misstatement by Indemnitee of a material fact,
or an omission of a material fact necessary to make Indemnitee’s statement not
materially misleading, in connection with the request for indemnification, or
(ii) a prohibition of such indemnification under applicable law.
          (d) The Company shall be precluded from asserting in any judicial
proceeding or arbitration commenced pursuant to this Section 12 that the
procedures and presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any such court or before any such arbitrator
that the Company is bound by all the provisions of this Agreement. The Company
shall indemnify Indemnitee against any and all Expenses and, if requested by
Indemnitee, shall (within ten (10) days after receipt by the Company of a
written request therefor) advance, to the extent not prohibited by law, such
expenses to Indemnitee, which are incurred by Indemnitee in connection with any
action brought by Indemnitee for

 



--------------------------------------------------------------------------------



 



indemnification or advance of Expenses from the Company under this Agreement or
under any directors’ and officers’ liability insurance policies maintained by
the Company, regardless of whether Indemnitee ultimately is determined to be
entitled to such indemnification, advancement of Expenses or insurance recovery,
as the case may be.
          (e) Notwithstanding anything in this Agreement to the contrary, no
determination as to entitlement to indemnification under this Agreement shall be
required to be made prior to the final disposition of the Proceeding.
          (f) During the interval between the Company’s receipt of Indemnitee’s
request for indemnification and the later to occur of (a) payment in full to
Indemnitee of such indemnification, or (b) a final determination (if required)
pursuant to Sections 10 and 11 that Indemnitee is not entitled to
indemnification, the Company shall protect Indemnitee against loss which, for
purposes of this Agreement, shall mean the taking of the necessary steps
(regardless of whether such steps require expenditures to be made by the Company
at that time) to stay, pending a final determination of Indemnitee’s entitlement
to indemnification (and, if Indemnitee is so entitled, the payment thereof), the
execution, enforcement or collection of any judgments, penalties, fines or any
other amounts for which Indemnitee may be liable in order to avoid his being or
becoming in default with respect to any such amounts (such necessary steps to
include, but not be limited to, the procurement of a surety bond to achieve such
stay or the advance to Indemnitee of amounts necessary to satisfy the judgments,
penalties, fines or other amounts for which he may be liable and as to which a
stay of execution has not been obtained), within five (5) business days after
receipt of Indemnitee’s written request therefor, together with a written
undertaking by Indemnitee to repay, no later than sixty (60) days following
receipt of a statement therefor from the Company, amounts (if any) expended by
the Company for such purpose, if it is ultimately determined (if such
determination is required) pursuant to Sections 10 and 11 that Indemnitee is not
entitled to be indemnified against such judgments, penalties, fines or other
amounts.
          (g) In the event that Indemnitee, pursuant to this Section 12, seeks a
judicial adjudication or arbitration of his rights under, or to recover damages
for breach of, this Agreement, or to recover under any directors’ and officers’
liability insurance policies maintained by the Company, the Company shall pay on
his behalf, in advance, any and all expenses (of the types described in the
definition of Expenses in this Agreement) actually and reasonably incurred by
him in such judicial adjudication or arbitration, regardless of whether
Indemnitee ultimately is determined to be entitled to such indemnification,
advancement of expenses or insurance recovery.
     Section 13. Non-exclusivity; Survival of Rights; Insurance Subrogation.
          (a) The rights of indemnification and to receive advancement of
Expenses as provided by this Agreement shall not be deemed exclusive of any
other rights to which Indemnitee may at any time be entitled under applicable
law, the Company’s Certificate of Incorporation, the Company’s By-Laws, any
agreement, a vote of shareholders or a resolution of directors, or otherwise. No
amendment, alteration or repeal of this Agreement or of any provision hereof
shall limit or restrict any right of Indemnitee under this Agreement in respect
of any action taken or omitted by such Indemnitee in his Corporate Status prior
to such amendment,

 



--------------------------------------------------------------------------------



 



alteration or repeal. To the extent that a change in Delaware law, whether by
statute or judicial decision, permits greater indemnification or advancement of
Expenses than would be afforded currently under the Company’s By-Laws and this
Agreement, it is the intent of the parties hereto that Indemnitee shall enjoy by
this Agreement the greater benefits so afforded by such change. No right or
remedy herein conferred is intended to be exclusive of any other right or
remedy, and every other right and remedy shall be cumulative and in addition to
every other right and remedy given hereunder or now or hereafter existing at law
or in equity or otherwise. The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other right or remedy.
          (b) To the extent that the Company maintains an insurance policy or
policies providing liability insurance for directors, officers, employees, or
agents of the Company or of any other corporation, partnership, joint venture,
trust, employee benefit plan or other enterprise which such person serves at the
request of the Company, Indemnitee shall be covered by such policy or policies
in accordance with its or their terms to the maximum extent of the coverage
available for any such director, officer, employee or agent under such policy or
policies. If, at the time of the receipt of a notice of a claim pursuant to the
terms hereof, the Company has director and officer liability insurance in
effect, the Company shall give prompt notice of the commencement of such
proceeding to the insurers in accordance with the procedures set forth in the
respective policies. The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of Indemnitee, all
amounts payable as a result of such proceeding in accordance with the terms of
such policies.
          (c) In the event of any payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all papers required and take all
action necessary to secure such rights, including execution of such documents as
are necessary to enable the Company to bring suit to enforce such rights.
     Section 14. Retroactive Effect; Binding Agreement.
          (a) All agreements and obligations of the Company contained herein
shall commence upon the date that Indemnitee first became a director of the
Company, shall continue during the period of Indemnitee’s Corporate Status and
shall continue thereafter so long as Indemnitee shall be subject to any possible
Proceeding by reason of the fact of Indemnitee’s Corporate Status, whether or
not he is acting or serving in any capacity at the time any liability or expense
is incurred for which indemnification can be provided under this Agreement. In
this regard, the provisions contained herein are intended to be retroactive and
the full benefits hereof shall be available in respect of any alleged or actual
occurrences, acts or failures to act that occurred prior to the date hereof.
          (b) This Agreement shall be binding upon the Company and its
successors and assigns. The Company shall require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company, by agreement in form
and substance reasonably satisfactory to Indemnitee, expressly to assume and
agree to perform this Agreement in the same manner and

 



--------------------------------------------------------------------------------



 



to the same extent that the Company would be required to perform if no such
succession had taken place.
          (c) This Agreement shall inure to the benefit of and be enforceable by
Indemnitee’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. Without limiting the
generality of the preceding sentence, if Indemnitee should die while any amounts
would still be payable to him hereunder if he had continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to Indemnitee’s devisee, legatee, or other designee, or
if there be no such, designee, to his estate.
     Section 15. Severability; Invalidity. If any provision or provisions of
this Agreement shall be held to be invalid, illegal or unenforceable for any
reason whatsoever (i) the validity, legality and enforceability of the remaining
provisions of this Agreement (including each portion of any Section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by law, (ii) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto, and (iii) to the fullest
extent possible, the provisions of this Agreement (including each portion of any
Section of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall be construed so as to give effect to the intent manifested thereby.
     Section 16. Enforcement.
          (a) The Company expressly confirms and agrees that it has entered into
this Agreement and assumed the obligations imposed on it hereby in order to
induce Indemnitee to serve as a director of the Company, and the Company
acknowledges that Indemnitee is relying upon this Agreement in serving as a
director of the Company.
          (b) This Agreement constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and understandings, oral, written and implied, between the
parties hereto with respect to the subject matter hereof; provided, however,
that this Agreement is a supplement to and in furtherance of the Certificate of
Incorporation of the Company, the By-Laws of the Company and applicable law, and
shall not be deemed a substitute therefor, nor to diminish or abrogate any
rights of Indemnitee thereunder.
          (c) To the extent requested by Indemnitee and approved by the Board,
the Company may at any time and from time to time provide security to Indemnitee
for the Company’s obligations hereunder through an irrevocable bank line of
credit, funded trust or other collateral. Any such security, once provided to
Indemnitee, may not be revoked or released without the prior written consent of
Indemnitee.
     Section 17. Modification and Waiver. No supplement, modification or
amendment of this Agreement shall be binding unless executed in writing by the
parties thereto. No waiver of

 



--------------------------------------------------------------------------------



 



any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of any other provisions of this Agreement nor shall any waiver constitute
a continuing waiver.
     Section 18. Notice by Indemnitee. Indemnitee agrees promptly to notify the
Company in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any Proceeding
or matter which may be subject to indemnification or advancement of Expenses
covered hereunder. The failure of Indemnitee to so notify the Company shall not
relieve the Company of any obligation which it may have to Indemnitee under this
Agreement or otherwise.
     Section 19. Notices. All notices, requests, demands and other
communications under this Agreement shall be in writing and shall be deemed to
have been duly given if (a) delivered by hand and receipted for by the party to
whom said notice or other communication shall have been directed, (b) mailed by
certified or registered mail with postage prepaid, on the third business day
after the date on which it is so mailed, (c) mailed by reputable overnight
courier and receipted for by the party to whom said notice or other
communication shall have been directed or (d) sent by facsimile transmission,
with receipt of oral confirmation that such transmission has been received:
               (i) If to Indemnitee, at the address or fax number indicated on
the signature page of this Agreement, or such other address as Indemnitee shall
provide to the Company; and
               (ii) If to the Company, at the address or fax number indicated on
the signature page of this Agreement, or at such other address or fax number as
may have been furnished to Indemnitee by the Company.
     Section 20. Contribution.
          (a) Whether or not the indemnification provided in Sections 3 and 6 of
this Agreement is available, in respect of any threatened, pending or completed
action, suit or proceeding in which the Company is jointly liable with
Indemnitee (or would be if joined in such action, suit or proceeding), the
Company shall pay, in the first instance, the entire amount of any judgment or
settlement of such action, suit or proceeding without requiring Indemnitee to
contribute to such payment and the Company hereby waives and relinquishes any
right of contribution it may have against Indemnitee. The Company shall not
enter into any settlement of any action, suit or proceeding in which the Company
is jointly liable with Indemnitee (or would be if joined in such action, suit or
proceeding) unless such settlement provides for a full and final release of all
claims asserted against Indemnitee.
          (b) Without diminishing or impairing the obligations of the Company
set forth in the preceding subparagraph, if, for any reason, Indemnitee shall
elect or be required to pay all or any portion of any judgment or settlement in
any threatened, pending or completed action, suit or proceeding in which the
Company is jointly liable with Indemnitee (or would be if joined in such action,
suit or proceeding), the Company shall contribute to the amount of Expenses
(including, without limitation, attorneys’ fees and disbursements), judgments,
fines and amounts paid in settlement actually and reasonably incurred and paid
or payable by Indemnitee

 



--------------------------------------------------------------------------------



 



in proportion to the relative benefits received by the Company and all officers,
directors or employees of the Company, other than Indemnitee, who are jointly
liable with Indemnitee (or would be if joined in such action, suit or
proceeding), on the one hand, and Indemnitee, on the other hand, from the
transaction from which such action, suit or proceeding arose; provided, however,
that the proportion determined on the basis of relative benefit may, to the
extent necessary to conform to law, be further adjusted by reference to the
relative fault of the Company and all officers, directors or employees of the
Company other than Indemnitee who are jointly liable with Indemnitee (or would
be if joined in such action, suit or proceeding), on the one hand, and
Indemnitee, on the other hand, in connection with the events that resulted in
such expenses, judgments, fines or settlement amounts, as well as any other
equitable considerations which the Law may require to be considered. The
relative fault of the Company and all officers, directors or employees of the
Company, other than Indemnitee, who are jointly liable with Indemnitee (or would
be if joined in such action, suit or proceeding), on the one hand, and
Indemnitee, on the other hand, shall be determined by reference to, among other
things, the degree to which their actions were motivated by intent to gain
personal profit or advantage, the degree to which their liability is primary or
secondary and the degree to which their conduct is active or passive.
          (c) The Company hereby agrees to fully indemnify and hold Indemnitee
harmless from any claims of contribution which may be brought by officers,
directors or employees of the Company, other than Indemnitee, who may be jointly
liable with Indemnitee.
          (d) To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Company, in lieu of indemnifying Indemnitee, shall
contribute to the amount incurred by Indemnitee, whether for judgments, fines,
penalties, excise taxes, amounts paid or to be paid in settlement or for
Expenses, in connection with any claim relating to an indemnifiable event under
this Agreement, in such proportion as is deemed fair and reasonable in light of
all of the circumstances of such Proceeding in order to reflect (a) the relative
benefits received by the Company and Indemnitee as a result of the event(s)
and/or transaction(s) giving cause to such Proceeding; or (b) the relative fault
of the Company (and its directors, officers, employees and agents) and
Indemnitee in connection with such event(s) and/or transaction(s).
     Section 21. Applicable Law and Consent to Jurisdiction. This Agreement and
the legal relations among the parties shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without regard
to its conflict of laws rules. Except with respect to any arbitration commenced
by Indemnitee pursuant to Section 12(a) of this Agreement, the Company and
Indemnitee hereby irrevocably and unconditionally (i) agree that any action or
proceeding arising out of or in connection with this Agreement shall be brought
only in the Chancery Court of the State of Delaware (the “Delaware Court”), and
not in any other state or federal court in the United States of America or any
court in any other country (except as otherwise provided in Section 12),
(ii) consent to submit to the exclusive jurisdiction of the Delaware Court
(except as otherwise provided in Section 12) for purposes of any action or
proceeding arising out of or in connection with this Agreement, (iii) appoint,
if an action is commenced in the Delaware Court and to the extent such party is
not otherwise subject to service of process in the State of Delaware,
irrevocably __________________ as its agent in

 



--------------------------------------------------------------------------------



 



the State of Delaware (“Agent”) as such party’s agent for acceptance of legal
process in connection with any such action or proceeding against such party with
the same legal force and validity as if served upon such party personally within
the State of Delaware, (iv) waive any objection to the laying of venue of any
such action or proceeding in the Delaware Court, and (v) waive, and agree not to
plead or to make, any claim that any such action or proceeding brought in the
Delaware Court has been brought in an improper or inconvenient forum. The
Company shall provide Agent with a current mailing address for Indemnitee and
bear the cost of engaging Agent to act as agent for service of process for
Indemnitee.
     Section 22. Identical Counterparts. This Agreement may be executed in one
or more counterparts, each of which shall for all purposes be deemed to be an
original but all of which together shall constitute one and the same Agreement.
Only one such counterpart signed by the party against whom enforceability is
sought needs to be produced to evidence the existence of this Agreement.
     Section 23. Miscellaneous. Use of the masculine pronoun shall be deemed to
include usage of the feminine or neuter pronoun where appropriate. Whenever the
words “include,” “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation.” Unless
otherwise indicated, references in this Agreement to any “Section” shall be
deemed to refer to the indicated Section of this Agreement. The headings set
forth in this Agreement are inserted for convenience only and shall not be
deemed to constitute part of this Agreement or to affect the construction
thereof.
[SIGNATURE PAGE FOLLOWS]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as
of the day and year first above written.

          FREIGHTCAR AMERICA, INC.
      By:         Title:         

Two North Riverside Plaza
Suite 1250
Chicago, Illinois 60606
Fax No.: (312) 928-0890
Attention: General Counsel

          INDEMNITEE
            [Name]      [Address]
[Fax No.]       

 